DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered. 
Drawings
The replacement drawings were received on 8/26/22.  These drawings are objected to.
The new drawings are not accepted. The new figures 16 is/are objected to under 35 U.S.C. 132(a) for introducing new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in Figure 16, a new “rim 300’” has been added, which was never previously illustrated or described as now illustrated; this feature in Figure 16 is new matter, as is the language added into the specification regarding this element.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5: this claim was amended to require “wherein the thickness of the front application surface is zero”; however, there is no support in applicant’s disclosure for the thickness of the front application surface to be zero because this would mean it does not exist. This is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5: depends from claim 4, which recites “wherein the thickness of the front application surface is substantially constant”; however, claim 5 then goes on to require “the thickness of the front application surface is zero” and this would mean that the front application surface does not exist making it unclear what exactly applicant is attempting to claim. Clarification or correction is requested.  
Claim 7: recites “wherein the first and/or second edge of the front application surface has, at the first and/or second side extremity, a rim projecting from the front application surface along the longitudinal axis”; however, based on applicant’s disclosure, this “rim” (31’ & 32’, Fig 16) is just another way to phrase the “side extremity” (36’ & 35’, Fig 19). In other words there is no additional “rim” structure. Applicant appears to be attempting to claim the side extremity twice within the same claim using different language, which is improper and causes confusing. While applicant attempted to add such a rim with the replacement drawings filed 8/26/22, this feature as illustrated is new matter. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Juran (US 20040003477) in view of Shammami (US 20130104921).
Regarding the claimed invention being “for stamping a cosmetic product on the skin, in particular for the application of eyeliner to the eyelids” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Juran is a foam [0005] applicator [0003] and foam is a known material used for applying cosmetics. So, the device of Juran was considered capable of performing the cited intended use.
Claim 1: Juran discloses an application member (114, see Figs 17, 21 & 27) that can be used to apply product on the skin by stamping if a user wished to use the device that way since it is described as an applicator for applying liquids or gels to surfaces [0047] and eyeliner is just one type of liquid. The application member defines a vertical longitudinal X axis (vertical axis of Fig 17, see annotations), a transverse Y axis (horizontal axis of Fig 17, see annotations) perpendicular to the longitudinal axis, and an anterior-posterior Z axis (vertical axis in Fig 18 also illustrated as the horizontal axis in Fig 20, see annotations) perpendicular to the longitudinal and transverse axes (see Figs 17-20). The application member has a front application surface (top of 114 in Fig 17) suitable for being loaded with liquid (see above) and which cosmetic products are by placing the front application surface in contact with a liquid product [0047] since the application member is foam which is absorbent [0005] and then stamping this product onto a surface [0003] which would be skin if so desired, since as explained above this is simply intended use and the basis for patentability is based on what a product is and not what it does. The stamping of liquid would be in the same shape as the front application surface placed in contact with the surface because that’s how a foam stamp would work if used in stamping manner (see intended use language above). The front application surface (top surface of 114 in Fig 17) has an elongated shape along the transverse axis (horizontal axis in Fig 17) which is outwardly convex when viewed in the X-Y plane (see top surface of 114 in Fig 17). Juran further discloses the front application surface to have a curved contour (see Fig 18) defining a concavity (bottom of Fig 18 see annotations) when the application member is observed in the Y-Z plane (see Fig 18 where vertical axis is the Z axis and horizontal axis is the Y axis & annotations) and the concavity is defined by the curved contour of the front application surface in the place defined by the Y-Z axis to have a small depth (see Fig 18 & annotations) and the curved contour extends along a curved axis with a radius of curvature (see Fig 18 & annotations). Juran discloses the sponge application member having a rectangular shape [0006] and discloses the invention essentially as claimed except for the side application surfaces each being concave in shape and the depth of the curved contour along the Z-axis being about 0.7mm and the radius of curvature being about 50mm.  
Shammami, however, discloses providing sponge [0008] cosmetic applicators with a convex front application surface (top of Fig 9) and a pair of concave side application surfaces (18a & 18b) on opposite sides of the front application surface in order to provide the sponge applicator with more surfaces for application of the product in the event that other surfaces become worn out [0036]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the rectangular sponge of Juran by providing it with two concave application surfaces that result in creating two corresponding side extremities in view of Shammami in order to provide additional application surfaces when the primary surfaces become soiled or unusable. The proposed modification would result in each side application being concave facing in an outward direction away from the front application surface with respect to the longitudinal axis when the application member is observed in the X-Y plane as taught by Shammami. 

    PNG
    media_image1.png
    289
    409
    media_image1.png
    Greyscale

Modified Juran discloses the invention essentially as claimed except for the depth of the curved contour along the Z-axis being about 0.7mm and the radius of curvature being about 50mm. It is noted that applicant’s disclosure does not give any reason for these prescribe dimensions and simply states on Page 32 that in one example, the depth is about 0.7mm and on Page 6, that the radius of curvature can preferably be between 30-200mm. However would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Juran by providing the radius of curvature of the contour to be about 50 mm and with a depth of about 0.7mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Alternatively, or additionally, it would have been an obvious matter of design choice to modify the device of modified Juran by providing the radius of curvature of the contour to be about 50 mm and with a depth of about 0.7mm, since the applicant has not disclosed that these dimensions of the concavity solve any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the radius of curvature and depth disclosed by Juran. 
    PNG
    media_image2.png
    253
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    509
    media_image3.png
    Greyscale

Claim 3: Modified Juran discloses the invention of claim 1 and Juran further discloses the front application is rectangular and therefore substantially flat when viewed in the X-Z plane (see Fig 20). 
Claim 4: Modified Juran discloses the invention of claim 1 and Juran further discloses the application member to have a height along the longitudinal axis, a width along the transverse axis and a thickness measured along the anterior-posterior Z axis between a first edge and a second opposite edge and wherein the thickness of the front application surface is substantially constant moving along the transverse Y axis (see Figs 18, 21 & 27). 
Claims 5 and 6: Modified Juran discloses the invention of claim 4 and Juran further discloses the application member thickness reducing to eventually zero at the side extremities since the edges round off just like applicant’s own applicator so as best understood Juran teaches this in as much as applicant does. The first and second edges of the front application surface meet at both the first and the second side extremity to form a rounded curved substantially oblong front application surface when viewed in the Y-Z plane, which is the plane perpendicular to the longitudinal axis (see annotations). 
Claim 7: Modified Juran discloses the invention of claim 4 and Juran further discloses the first edge and the second edge of the front application surface to form a rounded region at the first and second side extremities, which as best understood is what applicant means by “a rim projecting from the front application face”. Again, since the shape of the front application surface disclosed by modified Juran is the same as that disclosed by applicant, it is interpreted to also have these features as best understood. 	
Response to Arguments
Applicant’s arguments filed 8/26/22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
	
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772